Exhibit 10.1

 

T2 BIOSYSTEMS, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

(as amended effective July 1, 2015)

 

Non-employee members of the board of directors (the “Board”) of T2
Biosystems, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”).  The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company.  This Program shall remain in
effect until it is revised or rescinded by further action of the Board.  This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion.  The terms and conditions of this Program shall supersede any
prior cash and/or equity compensation arrangements for service as a member of
the Board between the Company and any of its Non-Employee Directors.  No
Non-Employee Director shall have any rights hereunder, except with respect to
stock options granted pursuant to the Program.

 

1.             Cash Compensation.

 

(a)           Annual Retainers.  Each Non-Employee Director shall be eligible to
receive an annual retainer of $35,000 for service on the Board.

 

(b)           Additional Annual Retainers.  In addition, each Non-Employee
Director shall be eligible to receive the following annual retainers:

 

(i)            Chairman of the Board or Lead Independent Director.  A
Non-Employee Director serving as Chairman of the Board or Lead Independent
Director shall receive an additional annual retainer of $30,000 for such
service.

 

(ii)           Audit Committee.  A Non-Employee Director serving as Chairperson
of the Audit Committee shall receive an additional annual retainer of $15,000
for such service.  A Non-Employee Director serving as a member of the Audit
Committee (other than the Chairperson) shall receive an additional annual
retainer of $7,500 for such service.

 

(iii)          Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service.  A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $5,000 for such service.

 

--------------------------------------------------------------------------------


 

(vi)          Nominating and Corporate Governance Committee.  A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $7,500 for such
service.  A Non-Employee Director serving as a member of the Nominating and
Corporate Governance Committee (other than the Chairperson) shall receive an
additional annual retainer of $3,500 for such service.

 

(vii)         Technology Committee.  A Non-Employee Director serving on the
Technology Committee shall receive an additional annual retainer of $15,000 for
such service.  A Non-Employee Director serving as a member of the Technology
Committee (other than the Chairperson) shall receive an additional annual
retainer of $3,500 for such service.

 

(c)           Payment of Retainers.  The annual retainers described in Sections
1(a) and 1(b) shall be earned on a quarterly basis based on a calendar quarter
and shall be paid by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section 1(b), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.

 

2.             Equity Compensation.  Non-Employee Directors shall be granted the
equity awards described below.  The awards described below shall be granted
under and shall be subject to the terms and provisions of the Company’s 2014
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”) and shall be granted subject
to award agreements, including attached exhibits, in substantially the forms
previously approved by the Board.  All applicable terms of the Equity Plan apply
to this Program as if fully set forth herein, and all grants of stock options
hereby are subject in all respects to the terms of the Equity Plan.  For the
avoidance of doubt, the share numbers in Sections 2(a) and 2(b) shall be subject
to adjustment as provided in the Equity Plan, including with respect to any
reverse stock split of the Company’s common stock effected prior to the
Effective Time.

 

(a)           Initial Awards.  Each Non-Employee Director who is initially
elected or appointed to the Board shall be eligible to receive an option to
purchase 112,500 shares of the Company’s common stock on the date of such
initial election or appointment. The awards described in this Section 2(a) shall
be referred to as “Initial Awards.”  No Non-Employee Director shall be granted
more than one Initial Award.

 

(b)           Subsequent Awards.  A Non-Employee Director who (i) has been
serving as a Non-Employee Director on the Board for at least six months as of
the date of any annual meeting of the Company’s stockholders and (ii) will
continue to serve as a Non-Employee Director immediately following such meeting,
shall be automatically granted an option to purchase 30,000 shares of the
Company’s common stock on the date of such annual meeting.  The awards described
in this Section 2(b) shall be referred to as “Subsequent Awards.”  For the
avoidance of doubt, a Non-Employee Director elected for the first time to the
Board at an annual meeting of the Company’s stockholders shall only receive an
Initial Award in connection with such election, and shall not receive any
Subsequent Award on the date of such meeting as well.

 

--------------------------------------------------------------------------------


 

(c)           Termination of Service of Employee Directors.  Members of the
Board who are employees of the Company or any parent or subsidiary of the
Company who subsequently terminate their service with the Company and any parent
or subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

 

(d)           Terms of Awards Granted to Non-Employee Directors

 

(i)            Purchase Price.  The per share exercise price of each option
granted to a Non-Employee Director shall equal the Fair Market Value (as defined
in the Equity Plan) of a share of common stock on the date the option is
granted.

 

(ii)           Vesting.  Each Initial Award shall vest and become exercisable in
substantially equal installments on each of the first three anniversaries of the
date of grant, subject to the Non-Employee Director continuing in service on the
Board through each such vesting date.  Each Subsequent Award shall vest and
become exercisable in 12 substantially equal monthly installments following the
date of grant, such that the Subsequent Award shall be fully vested on the first
anniversary of the date of grant, subject to the Non-Employee Director
continuing in service on the Board through each such vesting date.  Unless the
Board otherwise determines, any portion of an Initial Award or Subsequent Award
which is unvested or unexercisable at the time of a Non-Employee Director’s
termination of service on the Board shall be immediately forfeited upon such
termination of service and shall not thereafter become vested and exercisable. 
All of a Non-Employee Director’s Initial Awards and Subsequent Awards shall vest
in full immediately prior to the occurrence of a Change in Control (as defined
in the Equity Plan), to the extent outstanding at such time.

 

(iii)          Term.  The maximum term of each stock option granted to a
Non-Employee Director hereunder shall be ten (10) years from the date the option
is granted.

 

* * * * *

 

--------------------------------------------------------------------------------